Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		Applicant’s amendments dated 9/21/2021 are considered and entered into record. Claim 17 has been cancelled. New claims 18-20 are added. Claims 1-16 and 18-20 are currently pending in the instant application. 
3.		Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 March 2021.
4.		Claims 15-16 and 18-20, drawn to a method of inhibiting transplant rejection, are directed to the elected invention.

Objection/Rejection withdrawn
5.		Upon consideration of appropriate amendment of claim 15 to correct dependency, and cancellation of claim 17, the claim objection is withdrawn.
6.		Upon consideration of cancellation of claim 17, the rejection under 35 USC 112(b) and 35 USC 101 is withdrawn.
7.		Upon consideration of amendment of claim 15 to recite a fusion product comprising SEQ ID NO: 4, the rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn. 

	Rejoinder of species
8.		The restriction requirement for electing one: (A) cell penetrating peptide species, and (B) time of administration, as set forth in the Office action mailed on 2/12/2021 (page 3), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the withdrawal of said restriction requirement, all “cell penetrating peptide” species in instant claims 16 and 20, will be rejoined and examined with the elected dNP2 (SEQ ID NO: 8) and previously rejoined Hph-1 and VP22 (SEQ ID NOs: 9 and 16 respectively) (see Office Action dated 6/24/2021, para 4), in the instant office action. Likewise, non-elected “before transplant” species under “time of administration”, will be rejoined and examined with the elected “after transplant”, in the instant office action. 
9.		In view of the above noted withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Examiner’s Comments
10.		The peptide sequence of SEQ ID NO: 4 recited in claim 15, is novel and free of the art. The only prior art reference of the claimed peptide has been disclosed in related application/s from which the instant application derives priority. 
11.		Claims 15-16, and 18-20 are directed to a method for inhibiting transplant rejection comprising administering a composition comprising a fusion product comprising SEQ ID NO: 4 and a cell-penetrating peptide. The instant specification teaches that a composition comprising a ctCTLA-4 peptide of SEQ ID NO: 1, or a fusion peptide comprising two or more fragments thereof (SEQ ID NO: 4),  are useful for treating or inhibiting graft (transplant) rejection, by controlling the function of T cells in a transplant animal (page 17, lines 1-9; page 19, para 2; page 20, lines 3-6; para spanning pages 20-21), wherein the composition can be administered 
12.		The claims are directed to patent eligible subject matter under 35 USC 101. All claims meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention. 

13.		This application is in condition for allowance except for the presence of claims 1-14 directed to Invention I (see Office Action dated 2/12/21, page 2), non-elected without traverse in the reply filed on 3/9/2021. Accordingly, claims 1-14 have been cancelled. 


Conclusion
14.		Claims 15-16 and 18-20 are allowable.

Advisory information
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
16.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
29 January 2022


/GREGORY S EMCH/
Primary Examiner, Art Unit 1699